COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00391-CV


EX PARTE Q.T.




                                     ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. D213-E-12380-16

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On December 16, 2016, and on January 23, 2017, we notified Appellant

that his brief did not comply with numerous requirements of Texas Rules of

Appellate Procedure 38.1 and 9.5(a). See Tex. R. App. P. 9.5(a), 38.1(a), (c),

(h), (i), (k). We stated that failure to file an amended brief by February 2, 2017,

could result in the striking of Appellant’s noncompliant brief or dismissal of this




      1
       See Tex. R. App. P. 47.4.
appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. Appellant failed to file an

amended brief.

       Accordingly, we strike Appellant’s noncompliant brief filed on December

15, 2016, and we dismiss this appeal. See Tex. R. App. P. 38.8(a), 42.3(b)–

(c), 43.2(f).

                                                PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: March 9, 2017




                                   2